 Case:18-05636-MCF13 Doc#:76 Filed:03/04/21 Entered:03/04/21 14:38:45          Desc: Main
                            Document Page 1 of 1


 1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                   THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                      CASE NO. 18-05636-MCF13
 4   LUIS ANGEL POGGI FUENTES                    Chapter 13
     MIGDALIA MILIAN SANTIAGO
 5

 6
     xx-xx-7621
 7   xx-xx-3400
                       Debtor(s)                    FILED & ENTERED ON MAR/04/2021
 8

 9
                                        ORDER AND NOTICE
10
              A hearing is hereby scheduled for June 17, 2021, at 9:00 AM, via Microsoft
11
     Teams.      All parties that wish to appear at the hearing must familiarize
12
     themselves and follow the Procedures for Remote Appearances, found on the
13
     homepage of our Website at https:\\prb.uscourts.gov; to consider the following:
14
              Debtors’ Motion for Post Confirmation Modification of Chapter 13 Plan
15
     Dated 2/16/2021 (docket #65).
16
              The Clerk shall give notice to all parties in interest.
17
              IT IS SO ORDERED.
18
              In San Juan, Puerto Rico, this 4 day of March, 2021.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
